Order denying motion to dismiss the complaint affirmed, with ten dollars costs and disbursements, "with leave to *797answer within ten days from the entry of the order herein. Nothing on the face of the complaint indicates a failure to state a cause of action. Nor is the contention, sought to be súpported by affidavit under rule 107 of the Rules of Civil Practice, that the cause of action did not accrue within the time limited by law for its commencement, a defense to the present action. If upon the sale a deficiency judgment is had,:i the collection or enforcement thereof, and to what extent, must be determined in the Surrogate’s Court upon an accounting. Young, Kapper, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs in result.